Exhibit 10.1

 

VOTING AGREEMENT

 

Each of the undersigned directors of 1st Independence Financial Group, Inc.
(“1st Independence”) hereby agrees in his individual capacity as a shareholder
to vote his shares of 1st Independence Common Stock that are registered in his
personal name (and agrees to use his reasonable efforts to cause all additional
shares of 1st Independence Common Stock owned jointly by him with any other
person or by his spouse) in favor of the Agreement and Plan of Merger by and
among 1st Independence, 1st Independence Bank, Inc. (“1st Bank”) and MainSource
Financial Group, Inc. (“MainSource”), dated February 26, 2008 (the
“Agreement”).  In addition, each of the undersigned directors hereby agrees not
to make any transfers of shares of 1st Independence with the purpose of avoiding
his agreements set forth in the preceding sentence and agrees to cause any
transferee of such shares to abide by the terms of this Voting Agreement.  Each
of the undersigned is entering into this Voting Agreement solely in his capacity
as an individual shareholder and, notwithstanding anything to the contrary in
this Voting Agreement, nothing in this Voting Agreement is intended or shall be
construed to require any of the undersigned, in his capacity as a director of
1st Independence or 1st Bank, to act or fail to act in accordance with his
fiduciary duties in such director capacity. Furthermore, none of the undersigned
makes any agreement or understanding herein in his or her capacity as a director
of 1st Independence or 1st Bank.

 

Dated this 26th day of February, 2008.

 

 

 

 

 

Matthew C. Chalfant

 

Ronald L. Receveur

 

 

 

 

 

 

Jack L. Coleman, Jr.

 

W. Dudley Shryock

 

 

 

 

 

 

Thomas Les Letton

 

H. Lowell Wainwright, Jr.

 

 

 

 

 

 

Stephen R. Manecke

 

N. William White

 

 

 

 

 

 

Charles L. Moore II

 

 

 

--------------------------------------------------------------------------------